UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 97-7514



BYRON BEARD,

                                              Petitioner - Appellant,

          versus


BUREAU OF PRISONS; DENNIS BIDWELL, Warden,

                                             Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-97-
2187-AMD)


Submitted:     January 13, 1998            Decided:   January 22, 1998


Before HALL, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Byron Beard, Appellant Pro Se. Lynn Ann Battaglia, United States
Attorney, Baltimore, Maryland; Larry David Adams, Assistant United
States Attorney, Greenbelt, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Byron Beard appeals the district court's order denying relief

on his 28 U.S.C. § 2241 (1994) petition. We have reviewed the rec-

ord and the district court's opinion accepting the recommendation

of the magistrate judge and find no reversible error. Accordingly,

we affirm substantially on the reasoning of the district court.
Beard v. Bureau of Prisons, No. CA-97-2187-AMD (D. Md. Oct. 8,
1997). A defendant may not receive credit against his federal sen-

tence for time spent in state custody prior to the date the federal

sentence commences if that time has been credited against another
sentence. See 18 U.S.C.A. § 3585(b) (West 1985); McClain v. Bureau
of Prisons, 9 F.3d 503, 505 (6th Cir. 1993). Accordingly, we need

not address whether Beard's continued state confinement was the

exclusive product of the federal detainer lodged against him
because he received credit for time spent in state custody against

his state sentence. We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                2